o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc tege eb qp1 genin-119247-17 number release date uil ----------------- ----------------------------------- ----------------------------- ----------------------------- dear --------------- this letter responds to your request for information dated date you ask if the limitation_on_benefits provision under sec_415 of the internal_revenue_code applies to a participant in a governmental defined_benefit_plan that becomes disabled between the date that the participant separated from service and the date that the participant commences receiving his or her pension benefit sec_415 generally limits the amount of annual benefits that a participant may receive from a qualified defined_benefit_plan sec_415 further reduces the annual benefits limit if benefits under the plan begin before age the age adjustment however sec_415 states that the age adjustment does not apply to income received from a governmental_plan as a pension or annuity as the result of the recipient becoming disabled by reason of personal injuries or sickness sec_1_415_b_-1 of the treasury regulations further states in relevant part that no age adjustment is made for retirement benefits from a governmental_plan beginning before age on account of the participant’s becoming disabled by reason of personal injuries or sickness this means that the age adjustment applies unless the participant is entitled to benefits under the relevant plan on account of or as a result of a disability resulting from personal_injury_or_sickness if a participant is entitled to benefits under the relevant plan on account of or as a result of a different event such as a separation_from_service the age adjustment applies for this purpose if a governmental defined_benefit_plan provides that a plan participant is entitled to retirement benefits upon either separation_from_service or onset of a disability the event on account of which benefits are paid would be the first to occur of either of those events accordingly if a participant in such genin-119247-17 a plan separates from service before the onset of his or her disability the benefits received are not on account of or as the result of the disability and the age adjustment applies this letter has called your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling see revproc_2017_1 sec_2 2017_1_irb_9 date if you have any additional questions please contact our office at --------------------- sincerely jason e levine senior technician reviewer qualified_plans branch office of the associate chief_counsel tax exempt and government entities
